NOTE1 ThiS order is nonprecedential
United States Court of Appeals for
the FederaI Circuit
S3 GRAPHICS CO., LTD. AND S3 GRAPHICS, INC.,
Appellan,ts,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee, '
AND
APPLE INC.,
In,terven,or. -
2012-1127
On appeal from the United States Internationa1 Trade
Commission in Investigation No. 337-TA-724.
ON MOTION
ORDER
Upon consideration of App1e Inc.’s unopposed motion for
leave to intervene,
IT ls 0RDERED THAT:

S3 GRAPHICS CO V. ITC 2
The motion for leave to intervene is granted The re-
vised official caption is reflected above
FoR THE C0URT
FEB 09 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Donald R. Dunner, Esq. 4 F"_ED
C1a1'k S- Ch€11€Y, ESq- u.s.c0unToFAPPEALsF0n
Ge0I.ge A_ Ri1ey, ESq_ THE FEDERAL ClRCUIT
521 FEB U92U12
JANH0nsA1v
dean